UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7067



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus


DAVID S. KUYKENDALL, Virginia Department of
Corrections, District 12, Staunton, Virginia,

                                             Respondent - Appellee.




                             No. 97-7296



JOHN PAUL TURNER,

                                            Petitioner - Appellant,
          versus


DAVID S. KUYKENDALL, Virginia Department of
Corrections, District 12, Staunton, Virginia,

                                             Respondent - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-131-R)
Submitted:    November 20, 1997       Decided:   December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)) and denying

his motion for reconsideration. We have reviewed the record and the
district court's orders and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal and dismiss the

appeals on the reasoning of the district court. Turner v. Kuyken-
dall, No. CA-96-131-R (W.D. Va., July 8, and Sept. 8, 1997). See

Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997)

(No. 96-6298). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         DISMISSED



                                  2